In his motion for rehearing appellant strongly urges that the argument of the special prosecuting attorney appointed by the Governor, was erroneous. We have carefully examined same and believe it to be but a plea made by said prosecutor for the observance of the law and the punishment of the appellant by more than a minimum penalty for what was deemed a flagrant and continued defiance of the law in question. The argument contains no statement of extraneous facts and no personal abuse of the accused, and is not deemed by us to contain any reversible error.
The motion for rehearing will be overruled.
Overruled.